          Case 7:18-cv-05120-NSR Document 27 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      08/24/2020

MICHELE L. FARINA,

                                Plaintiff,

        -against-                                                    18-CV-5120 (NSR)
JAMIE RICARDO RAMOS KELLY, M.D., FACS;                                     ORDER
CECILIA RAMOS, C.N.; WEIGHT LOSS
SURGERY CLINIC a/k/a INTERNATIONAL
METABOLIC BARIATRIC CENTER; CLINICA
SAN JUAN,

                                Defendants.


NELSON S. ROMÁN, United States District Judge:

        Plaintiff Michele Farina (“Plaintiff”) filed the present action on June 8, 2018, asserting

claims sounding, inter alia, in medical malpractice. (ECF No. 1.) On March 2, 2020, the Court

issued an order directing Plaintiff to show cause in writing on or before April 3, 2020, why this

action should not be dismissed without prejudice for want of prosecution pursuant to Federal

Rule of Civil Procedure 41(b). (ECF No. 22.) On March 31, 2020, the Court granted Plaintiff’s

request for an extension of time to respond until May 1, 2020. (ECF no. 24.) By letter dated

June 29, 2020, Plaintiff responded to the Court’s Order to Show Cause. (ECF No. 26.) Plaintiff

indicates that she attempted to timely file her response on May 1, 2020, but her filing was

rejected. (Id.) Plaintiff further states in her June 29, 2020, letter that she “just received”

notification of her filing error. (Id.)

        In light of the foregoing, the Court deems Plaintiff’s response to the Order to Show Cause

timely filed nunc pro tunc. It is hereby ORDERED that Defendants file a response to Plaintiff’s

submissions within fifteen (15) days of their receipt of a copy of this Order. Plaintiff is directed
         Case 7:18-cv-05120-NSR Document 27 Filed 08/24/20 Page 2 of 2




to serve a copy of this Order on Defendants and file proof of service on the docket by August 27,

2020.



Dated:   August 24, 2020                                   SO ORDERED:
         White Plains, New York




                                               ________________________________
                                                      NELSON S. ROMÁN
                                                    United States District Judge




                                                2
